                                                                 THE HONORABLE JAMES L. ROBART
1

2

3

4



5

6
                                      UNITED STATES DISTRICT COURT
7                                    WESTERN DISTRICT OF WASHINGTON
8
      TODD R., SUZANNE R., and LILLIAN R.,                               )
9
                                                                         ) No. 2:17-cv-01041-JLF
10                    Plaintiffs,                                        )
                                                                         ) AMENDED COMPLAINT
11    v.                                                                 )
                                                                         )
12    PREMERA BLUE CROSS BLUE SHIELD                                     )
13    OF ALASKA,                                                         )
                                                                         )
14                    Defendant.                                         )

15

16              Plaintiffs Todd R. ("Todd"), Suzanne R. ("Suzanne") and Lillian R. ("Lillian"), through

17    their undersigned counsel, complain and allege against Defendant Premera Blue Cross Blue

18    Shield of Alaska ("PBC") as follows:

19                                         PARTIES, JURISDICTION AND VENUE

20         1.       Todd, Suzanne, and Lillian1 are natural persons residing in the Matanuska-

21                  Susitna Borough, Alaska. Todd and Suzanne are Lillian's parents.

22         2.       Todd is the owner of a company that provides a number of benefits for its

23                  employees including, but not limited to, a group health benefits plan ("the

24

25
      1
       Lillian was formerly known as Jonathan R. and is referred to as "Jon" or "Jonathan" throughout the
26    medical records associated with the claim at issue in this case. Plaintiffs will refer to "Lillian" in their
      pleadings.
27                                                                     BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                                 420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                             Salt Lake City, UT 84111
                                                                       (801) 532-1739, (801) 532-1936 (fax)
1               Plan"). Todd is a participant in the Plan and Suzanne and Lillian are

2               beneficiaries of the Plan.

3        3.     PBC is an insurance company and is the insurer for the Plan.

4        4.     PBC does business in Utah through Regence BlueCross BlueShield of Utah

                ("Regence"), the local Blue Cross Blue Shield affiliate. PBC utilized a preferred

5               provider contract between the health care provider and Regence when paying benefits

6               for the medical care at issue in this case.

7        5.     The Plan is a fully insured employee welfare benefits plan under 29 U.S.C.

8               §1001 et. seq., of the Employee Retirement Income Security Act of 1974

9               (“ERISA”).

10       6.     Lillian received medical care and treatment at Island View Residential Treatment

11              Center ("IVRTC"), a residential treatment facility in Davis County, State of Utah.

12              IVRTC (now known as Elevations) is a licensed and accredited health care provider

13              in the State of Utah and provides residential treatment for adolescents with mental

14              health conditions.

15       7.     This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

16              §1331.

17       8.     Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c)

18              because the medical treatment at issue in this case was provided in the State of

19              Utah, the Defendants do business in the State of Utah, and Todd and

20              Suzanne's financial obligations to Lillian's healthcare providers were incurred

21              in the State of Utah. In addition, in light of the sensitive nature of the

22              treatment provided to Lillian, it is the Plaintiffs' wish to bring the case in Utah

23              to protect Lillian's identity. Based on ERISA's nationwide service of process

24              provision and 28 U.S.C. §1391, venue is appropriate in the State of Utah.

25       9.     The remedies the Plaintiffs seek under the terms of ERISA, the terms of the

26              Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), are for the benefits due for

27                                                            BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                        420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                    Salt Lake City, UT 84111
                                                              (801) 532-1739, (801) 532-1936 (fax)
1               Lillian's medical care, for an award of prejudgment interest pursuant to

2               U.C.A. §15-1-1, and for an award of attorney fees and costs pursuant to 29

3               U.S.C. §1132(g).

4                                           Background Facts

         10.    Lillian was a full term baby and developed normally. She was in the gifted

5               program at her school and was happy and well-liked. She was a gifted artist.

6        11.    When she was eleven years old, Lillian went to summer camp and returned

7               exhausted and experiencing constant headaches. She was ultimately

8               diagnosed with mononucleosis and her symptoms resolved.

9        12.    A couple of months later, Lillian had the flu and an infection. Her chronic

10              daily headaches returned.

11       13.    Lillian was seen and evaluated by numerous doctors without successful

12              resolution of her symptoms. Todd and Suzanne took Lillian to Seattle for

13              evaluation at the Children's Hospital where she had a number of biofeedback

14              sessions.

15       14.    Lillian became anxious and depressed and withdrew from her friends. Over

16              the next months, there were several trips to Seattle but no diagnosis or

17              treatment were found. Lillian's condition deteriorated and she became

18              frustrated and angry.

19       15.    A nerve block was tried for Lillian and she had a very bad reaction to the

20              anesthetic. In spite of the fact that she was uncontrollably vomiting, hospital

21              staff insisted on completing the procedure. Lillian was so upset and

22              traumatized by this experience that she began experiencing auditory and

23              visual hallucinations. She was terrified.

24       16.    Lillian was diagnosed with post-traumatic stress disorder and began taking

25              Sertraline, a psychiatric medication. Her symptoms gradually abated but the

26              headaches, while less intense, continued.

27                                                          BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                      420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                  Salt Lake City, UT 84111
                                                            (801) 532-1739, (801) 532-1936 (fax)
1        17.    In 2012, when Lillian was 14, she was evaluated at the Cleveland Clinic's

2               Pediatric Pain Clinic. She was inpatient for two weeks and outpatient for one

3               week. A doctor there said that he believed the headaches were related to

4               tension.

         18.    Sometime soon thereafter, Lillian and a friend bumped their heads together

5               accidentally, resulting in much more severe headaches for Lillian. She went

6               to the emergency room for treatment.

7        19.    Lillian's anxiety and depression continued to worsen. Her great aunt died in

8               an aircraft accident and just a few months later, Lillian's younger sister was

9               diagnosed with Wilm's Tumor, a cancer condition requiring radiation and

10              chemotherapy. Lillian was completely overwhelmed and became more and

11              more isolated.

12       20.    The one exception to Lillian's isolation was her girlfriend. If she could not be

13              with her or talk to her constantly, she would cry inconsolably.

14       21.    Lillian ran away from home and it took two days for the police and her family

15              to find her.

16       22.    Lillian was becoming more actively hostile and defiant and injured Suzanne's

17              arm when she threw a phone at her.

18       23.    Lillian ran away again. After she was located at her girlfriend's home and

19              brought home, she continued to be hostile and defiant. She told her girlfriend

20              that she was going to hurt herself and Todd and Suzanne took her to the

21              hospital.

22       24.    Suzanne was closely watching Lillian day and night to ensure that she didn't

23              do anything to herself. She discovered that she was cutting herself on her

24              arms.

25       25.    Lillian began dressing in girls' clothing and insisted that she was transgender.

26

27                                                        BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                    420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                Salt Lake City, UT 84111
                                                          (801) 532-1739, (801) 532-1936 (fax)
1         26.       After Lillian refused to go on a family vacation, Suzanne and her daughters

2                   went on the trip and Todd stayed home with Lillian. Todd took Lillian to the

3                   hospital for an evaluation. The hospital recommended admission to

4                   Providence's Crisis Recovery Center. When asked why she needed to go,

                    Lillian said it was because her parents would not accept her.

5         27.       Lillian continued to refuse treatment and medication. At one point, she

6                   jumped out of the car in traffic.

7         28.       Lillian was transported by an escort company to Utah and was admitted at

8                   IVRTC on December 31, 2013.

9         29.       Lillian's initial diagnoses were:

10
                                  AXIS I: Post Traumatic Stress Disorder; Major Depressive
11                                Disorder, Recurrent, Moderate (in the past, severe with possible
                                  psychotic features), Parent Child Relational Problem; Academic
12
                                  Problem; Rule out Eating Disorder, NOS (restrictive type); Rule
13                                out Anxiety Disorder (possible OCD symptoms prior to medical
                                  illness onset)
14
                                  AXIS II: No diagnosis
15
                                  AXIS III: New Daily Persistent Headache (previously diagnosed as
16                                tension headaches) with unreliable pain control history;
17                                intermittent pattern of appetite      restriction with a goal to lose
                                  weight (currently noted to be of slim build already)
18
                                  AXIS IV: Significant family stressors, including interplay of
19                                sibling illness (cancer) with Lillian's recurrent headaches, which
                                  are improved but not resolved, decline in academic standing,
20                                enmeshment with girlfriend and associated gender identity
                                  diffusion
21

22                                AXIS V: Current GAF: 362 Previous Year GAF: 40
23

24
      2
        G.A.F., or global assessment of functioning, was developed as a tool for mental healthcare providers to
25    assess the overall level of function and ability to carry out activities of daily living for their patients. There
      is a separate scale utilized when the patient is a child or an adolescent as opposed to an adult. A GAF of 36
26    on the child's global assessment scale indicates: "Major impairment in functioning in several areas and
      unable to function in one of these areas, i.e. disturbed at home, at school, with peers, or in the society at
27                                                                       BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                                   420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                               Salt Lake City, UT 84111
                                                                         (801) 532-1739, (801) 532-1936 (fax)
1         30.      Lillian was extremely resistant to treatment and it took quite some time for her

2                  therapists to find interventions that were helpful for her. However, ultimately

3                  she progressed at IVRTC and was discharged to a therapeutic boarding school

4                  for additional treatment on June 21, 2015.


          31.      Claims were submitted to PBC for coverage of Lillian's medical expenses but
5
                   PBC denial the claims for treatment after April 30, 2014 on the basis that
6
                   Lillian's conditions did not meet Milliman Care Guidelines ("MCG") for
7
                   residential treatment after that date. The date of PBC's denial is November
8
                   18, 2014.
9

10        32.      Todd and Suzanne appealed the denial on May 13, 2015, and argued that the

11                 MCG were not available to them, but based on PBC's citations to the MCG,

12                 those guidelines were not reflective of generally accepted standards of care, a

13                 requirement of the Plan.

14
          33.      They provided a detailed chronology of Lillian's deterioration and argued that,
15
                   based on standards of care, her residential treatment was necessary.
16

17        34.      PBC upheld its denial on June 16, 2015, asserting that appeals for treatment

18                 provided between May 1, 2014 and August 31, 2014 were untimely because

19                 they were not submitted within 180 days of the denial of coverage. PBC's

20                 letter stated that the claims had been processed on December 5, 2014.

21
          35.      There are 159 days between December 5, 2014, the date the claims were
22
                   processed and denied, and May 13, 2015, when Todd and Suzanne appealed
23

24

25    large, e.g., persistent aggression without clear instigation; markedly withdrawn and isolated behavior due to
      either mood or thought disturbance, suicidal attempts with clear lethal intent. Such children are likely to
26    require special schooling and/or hospitalization or withdrawal from school (but this is not a sufficient
      criterion for inclusion in this category." in Psychiatric Measures, APA, Washington DC, 2000
27                                                                      BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                                  420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                              Salt Lake City, UT 84111
                                                                        (801) 532-1739, (801) 532-1936 (fax)
1               the denial.

2
         36.    As for treatment provided after August 31, 2014, PBC again asserted that
3
                Lillian's conditions did not meet the MCG for residential treatment.
4
         37.    Todd and Suzanne appealed again on August 10, 2015 and PBC maintained

5               its denial on September 10, 2015. PBC asserted that the claim had been

6               reviewed by a medical director board certified in internal medicine, a

7               "member contracts operations manager," and a "new group and product

8               implementation manager."

9
         38.    Todd and Suzanne requested an external review on December 18, 2015 and
10
                the external reviewer, "mcmc," upheld PBC's denial, asserting that there were
11
                other, less intensive levels of care that would have been appropriate for
12
                Lillian.
13

14       39.    Todd and Suzanne exhausted their appeal obligations under the terms of the

15              Plan and ERISA.

16
         40.    PBC's denial has harmed the Plaintiffs in that they have been required to pay
17
                out-of-pocket for Lillian's treatment in an amount exceeding $160,000.
18
                             CAUSE OF ACTION CAUSE OF ACTION
19              (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))
20       1.     ERISA imposes higher-than-marketplace quality standards on insurers. It sets
21              forth a special standard of care upon a plan fiduciaries such as PBC, acting as
22              agent and insurer of the Plan, to “discharge [its] duties in respect to claims
23              processing solely in the interests of the participants and beneficiaries” of the
24              Plan. 29 U.S.C. §1104(a)(1).
25

26

27                                                         BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                     420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                           (801) 532-1739, (801) 532-1936 (fax)
1        2.     ERISA also underscores the particular importance of accurate claims

2               processing and evaluation by requiring that administrators provide a “full and

3               fair review” of claim denials. 29 U.S.C. §1133(2).

4        3.     PBC breached its fiduciary duties to the Plaintiffs when it failed to comply

                with its obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act solely

5               in the Plaintiffs' interest and for the exclusive purpose of providing benefits to

6               ERISA participants and beneficiaries and to provide a full and fair review of

7               the Plaintiffs' claims.

8        4.     The actions of PBC in failing to provide coverage for Lillian's medically

9               necessary treatment at IVRTC are a violation of the terms of the Plan and

10              generally accepted standards of care.

11       5.     The actions of PBC, in failing to identify the first reviewer(s) and in failing to

12              have qualified clinical practitioners review the final claim, are violations of

13              ERISA and its claims processing regulations.

14       6.     The actions of PBC, as outlined above, have caused damage to the Plaintiffs

15              in the form of denial of payment for medical services rendered to Lillian in an

16              amount exceeding $160,000.

17       7.     PBC is responsible to pay Lillian's medical expenses as benefits due under the

18              terms of the Plan together with prejudgment interest pursuant to U.C.A. §15-

19              1-1, attorney fees and costs pursuant to 29 U.S.C. §1132(g).

20       WHEREFORE, the Plaintiffs seek relief as follows:

21       1.   Judgment in the amount of $161,381, the total amount that is owed for Lillian's

22            medically necessary treatment at IVRTC under the terms of the Plan and the

23            preferred provider contract between Regence and IVRTC, plus pre and post-

24            judgment interest to the date of payment;

25       2.   Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

26       3.   For such further relief as the Court deems just and proper.

27                                                         BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                     420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                 Salt Lake City, UT 84111
                                                           (801) 532-1739, (801) 532-1936 (fax)
1

2

3

4            DATED this 8th day of February.


                                         /s/ Brian S. King
5                                        Brian S. King
                                         Attorney for Plaintiffs (admitted pro hac vice)
6
                                         420 E. South Temple, Suite 420
7                                        Salt Lake City, UT 84111
                                         (801) 532-1739
8                                        (801) 532-1936 (fax)
9

10
         John Walker Wood, WSBA 39120
11       The Wood Law Firm, PLLC
         800 Fifth Avenue Suite 4100
12       Seattle, WA 98104
         (206) 650-0765
13       (206) 577-5380 fax
14       john@woodfirm.com

15

16

17

18

19

20

21

22

23

24

25

26

27                                                      BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                  420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                              Salt Lake City, UT 84111
                                                        (801) 532-1739, (801) 532-1936 (fax)
1                                        CERTIFICATE OF SERVICE

2
             The undersigned certifies under penalty of perjury under the laws of the State of
3
     Washington and the United States, that on the 31st day of October, 2018, the foregoing
4
     document was presented to the Clerk of the Court for filing and uploading to the Court’s

     CM/ECF system. In accordance with the ECF registration agreement and the Court’s
5

6    rules, the Clerk of the Court will send email notification of this filing to the following

7    attorney for the defendant:
8            Gwendolyn C. Payton
             Kilpatrick Townsend & Stockton LLP
9
             1420 Fifth Avenue, Suite 3700
10           Seattle, WA 98101
             gpayton@kilpatricktownsend.com
11
     DATED: February 8, 2021.
12

13                                          s/ John Walker Wood
                                            John Walker Wood (WSBA #39120)
14                                          The Wood Law Firm, PLLC
15                                          800 5th Ave, Suite 4100
                                            Seattle, WA 98104
16                                          (206) 447-1342 (office)
                                            (206) 577-5380 (fax)
17                                          Email: john@woodfirm.com
18

19

20

21

22

23

24

25

26

27                                                          BRIAN S. KING, Attorney at Law
     AMENDED COMPLAINT                                      420 E. South Temple, Suite 420
28   NO. 2:17-cv-01041-JLR                                  Salt Lake City, UT 84111
                                                            (801) 532-1739, (801) 532-1936 (fax)
